Cartwright, Dunn and Cooks, JJ., dissenting: The duties and powers of a coroner are defined by statute and he has no other duty or authority. When he is informed that the dead body of any person is found or lying within his county supposed to have come to his or her death by violence, casualty or undue means, he is required to summon a jury and upon view of the body to inquire into the cause and manner of the death. He has no judicial power, which by the constitution is vested in the courts thereby created. (Missouri River Telegraph Co. v. First Nat. Bank of Sioux City, 74 Ill. 217; People v. Olson, 245 id. 288.) The jury are required by their oath to diligently inquire into and true presentment make how and in what manner and by whom or what the body came to its death and to deliver to the coroner a true inquest thereof. The inquiry being analogous to proceedings in rem in behalf of the public to ascertain matters of public interest and concern, the verdict is prima facie evidence of the facts concerning which the jury are authorized to inquire. United States Life Ins. Co. v. Vocke, 129 Ill. 557; Pyle v. Pyle, 158 id. 289; Armour & Co. v. Industrial Board, 273 id. 590; Grand Lodge I. O. M. A. v. Wieting, 168 id. 408. The inquiry which the coroner’s jury are authorized by statute to make is how and in what manner and by whom or what the dead body came to its death. It is not within the province of a coroner’s jury to fix civil liability upon any person growing out of an accident resulting in death, except in so far as a legitimate finding of physical facts within the power and jurisdiction of the coroner may have that effect. (Pittsburg, Cincinnati and St. Louis Railway Co. v. McGrath, 115 Ill. 172; Albaugh-Dover Co. v. Industrial Board, 278 id. 179; Novitsky v. Knickerbocker Ice Co. 276 id. 102.) The jury in this case found from the evidence that Michael Klein died at the Norwegian Deaconess Hospital from the effects of injuries received, which was the only finding of fact contained in the verdict, but the jury added an “opinion” that the injuries resulted from a fall down a flight of stairs at Morris & Co.’s plant at the Union Stock Yards, as he was leaving his work on April 12, 1915, at about 5:30 A. M. There was no finding of the fall as a fact, but if it could be so regarded, the further opinion that the fall occurred as Klein was leaving his work would be a finding fixing a civil liability upon Morris & Co. under the Workmen’s Compensation act. That opinion 01-finding was not admissible in evidence to fix such liability. To hold that the verdict of a coroner’s jury is admissible in evidence to fix a civil liability, either at common law or under a statute, upon one who is not a party to the proceeding before the coroner, is not present, has no choice in the selection of the jury, no right to cross-examine witnesses or contradict the evidence tending to prove the liability, is to condemn him unheard and to violate the most elementary rules for the administration of justice between individuals. The Workmen’s Compensation act has been sustained on the ground that it is elective, and employer and employee, by electing to come under it, agree that their rights may be settled by arbitration. ■ (Deibeikis v. Link-Belt Co. 261 Ill. 454.) But the elective feature of the act covers nothing but the provisions of the act itself, and neither employer nor employee, by electing to come under the act, agrees that the rights or liabilities created by it shall be determined or in any manner affected by the finding or opinion of a coroner’s jury or any other body having no judicial power to inquire into or decide upon their rights or liabilities and no jurisdiction over the party charged with liability.